 


109 HRES 865 : Providing for consideration of the bill (H.R. 5576) making appropriations for the Departments of Transportation, Treasury, and Housing and Urban Development, the Judiciary, District of Columbia, and independent agencies for the fiscal year ending September 30, 2007, and for other purposes. 
U.S. House of Representatives
2006-06-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
House Calendar No. 194
109th CONGRESS 
2d Session 
H. RES. 865
[Report No. 109–501] 
IN THE HOUSE OF REPRESENTATIVES 

June 13, 2006
Mr. Lincoln Diaz-Balart, from the Committee on Rules, reported the following resolution; which was referred to the House Calendar and ordered to be printed

RESOLUTION 
Providing for consideration of the bill (H.R. 5576) making appropriations for the Departments of Transportation, Treasury, and Housing and Urban Development, the Judiciary, District of Columbia, and independent agencies for the fiscal year ending September 30, 2007, and for other purposes.  
 
 
That at any time after the adoption of this resolution the Speaker may, pursuant to clause 2(b) of rule XVIII, declare the House resolved into the Committee of the Whole House on the state of the Union for consideration of the bill (H.R. 5576) making appropriations for the Departments of Transportation, Treasury, and Housing and Urban Development, the Judiciary, District of Columbia, and independent agencies for the fiscal year ending September 30, 2007, and for other purposes. The first reading of the bill shall be dispensed with. All points of order against consideration of the bill are waived. General debate shall be confined to the bill and shall not exceed one hour equally divided and controlled by the chairman and ranking minority member of the Committee on Appropriations. After general debate the bill shall be considered for amendment under the five-minute rule. Points of order against provisions in the bill for failure to comply with clause 2 of rule XXI are waived except as follows: beginning with to on page 5, line 23 through the comma on line 24; beginning with the colon on page 6, line 22 through year on line 26; beginning with for on page 13, line 1 through Code on line 6; beginning with the colon on page 13, line 17 through expended on line 25; and sections 120, 127, 129, 206, 530, 707, and 931. Where points of order are waived against part of a paragraph, points of order against language in another part of such paragraph may be made only against such other part and not against the entire paragraph. During consideration of the bill for amendment, the Chairman of the Committee of the Whole may accord priority in recognition on the basis of whether the Member offering an amendment has caused it to be printed in the portion of the Congressional Record designated for that purpose in clause 8 of rule XVIII. Amendments so printed shall be considered as read. When the committee rises and reports the bill back to the House with a recommendation that the bill do pass, the previous question shall be considered as ordered on the bill and amendments thereto to final passage without intervening motion except one motion to recommit with or without instructions.  
 

June 13, 2006
Referred to the House Calendar and ordered to be printed
